In an action to recover damages for wrongful eviction, trespass, and breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated February 4, 1992, which denied his motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
There is conflicting information in the affidavits of the parties as to whether the part of the basement in which the defendant landlord installed a hot water heater was leased by the plaintiff or used by the plaintiff to store pharmaceuticals. Thus, there are triable issues of fact which preclude granting partial summary judgment. Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.